DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Response to Amendment
4.	In the amendment filed on 2/12/2021, claims 1, 8, and 15 have been amended. Claim 8 is cancelled. The currently pending claims considered below are Claims 1-21.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karani et al. (US Publication 2019/0222643 A1) in view of Shinde et al. (US Publication 2019/0098091 A1) and further in view of Forsberg et al. (US Publication 2011/0092213 A1)
	As per claim 1, Karani teaches A computer-implemented method for processing a data update message in a multi-agent system comprising a plurality of agents, (see Abstract)
the method comprising: receiving, at a second agent of the plurality of agents, the data update message comprising data for a node in a shared data tree comprising a plurality of nodes and a first node context map from a first agent of the plurality of 
determining, at the second agent, whether any of three conditions relating to the first node context map and a second node context map is true, the second node context map comprising last known contexts of all the agents for the node according to knowledge of the second agent; (paragraph 0025, 0027, 0094, trigger events are detected, and a most recent user activity is detected from session information and mapping)
and in response to determining that none of the three conditions relating to the first node context map and the second node context map is true, updating, at the second agent, the node based on the data update message from the first agent, (paragraph 0077, 0083, synchronization is forced between user systems; Additionally, “in response to.. is true” denotes a contingent limitation, and contingent limitations that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation, and are therefore not required to be taught, see MPEP § 2103 Section I(C) and MPEP 2111.04 Section II)

Shinde teaches wherein each agent of the plurality of agents maintains its respective copy of the shared data tree and a respective full context map comprising last known contexts of all of the plurality of agents including itself for each of the plurality of nodes of the shared data tree according to knowledge of the agent. (paragraphs 0026, 0036, 0042, 0043, an IoT device from a plurality of IoT device can be assigned as a master device, the master device maintaining objective contexts and mapping). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Karani’s method for providing session synchronization between a plurality of user systems with Shinde’s ability to maintain context and mapping information in IoT devices for context propagation and sharing. This gives the user the ability to maintain context and mapping information in each of the user devices that are being synchronized. The motivation for doing so would be to remove the bottleneck that occurs when a central connecting network is needed in an IoT system (paragraph 0003).
Karani and Shinde does not explicitly indicate wherein each agent's own context is a maximal context in the context map, and wherein each agent's own context is larger than or equal to other agent's last known context of the agent.
Forsberg teaches wherein each agent's own context is a maximal context in the context map, and wherein each agent's own context is larger than or equal to other 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Karani’s method for providing session synchronization between a plurality of user systems and Shinde’s ability to maintain context and mapping information in IoT devices for context propagation and sharing with Forsberg’s ability for user devices to maintain a sequence number for context that is incremented. This gives the user the ability to maintain a sequence number for an IoT device associated with context within context mapping information utilized in session synchronization. The motivation for doing so would be to better provide secure communication between computer systems (paragraph 0006).
As per claim 2, Karani teaches the three conditions comprise: 1) the last known node context of the second agent according to knowledge of the first agent is equal to the last known node context of the first agent according to knowledge of the first agent; 2) the last known node context of the first agent according to knowledge of the first agent is equal to the last known node context of the first agent according to knowledge of the second agent; and 3) there exists a third agent such that the last known node context of the first agent according to knowledge of the first agent is equal to the last known node context of the third agent according to knowledge of the first agent, and the last known node context of the third agent according to knowledge of the second agent 
As per claim 3, Karani teaches in response to determining that at least one of the three conditions relating to the first node context map and the second node context map is true, not updating, at the second agent, the node based on the data update message from the first agent. (paragraph 0090, 0094, utilize most recently used interaction)
As per claim 4, Karani teaches updating the second node context map based on the first node context map comprised in the data update message from the first agent. (paragraph 0092, 0093, update context and session mapping)
As per claim 5, Karani teaches each context is a 64-bit unsigned integer. (paragraph 0150, bits)
As per claim 6, Karani teaches the multi-agent system comprises at least three agents. (Figure 1 references 140, paragraph 0031, any number of user systems)
As per claim 7, Karani teaches the agents of the multi-agent system play equal roles. (paragraph 0028, 0083, same applications on user systems)

As per claim 8, Karani teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform synchronization operations in a multi-agent system comprising a plurality of agents, the operations comprising: (see Abstract)
receiving, at a second agent of the plurality of agents, the data update message comprising data for a node in a shared data tree comprising a plurality of nodes and a 
determining, at the second agent, whether any of three conditions relating to the first node context map and a second node context map is true, the second node context map comprising last known contexts of all the agents for the node according to knowledge of the second agent; (paragraph 0025, 0027, 0094, trigger events are detected, and a most recent user activity is detected from session information and mapping)
and in response to determining that none of the three conditions relating to the first node context map and the second node context map is true, updating, at the second agent, the node based on the data update message from the first agent. (paragraph 0077, 0083, synchronization is forced between user systems; Additionally, “in response to.. is true” denotes a contingent limitation, and contingent limitations that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation, and are therefore not required to be taught, see MPEP § 2103 Section I(C) and MPEP 2111.04 Section II)

Shinde teaches wherein each agent of the plurality of agents maintains its respective copy of the shared data tree and a respective full context map comprising last known contexts of all of the plurality of agents including itself for each of the plurality of nodes of the shared data tree according to knowledge of the agent. (paragraphs 0026, 0036, 0042, 0043, an IoT device from a plurality of IoT device can be assigned as a master device, the master device maintaining objective contexts and mapping). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Karani’s method for providing session synchronization between a plurality of user systems with Shinde’s ability to maintain context and mapping information in IoT devices for context propagation and sharing. This gives the user the ability to maintain context and mapping information in each of the user devices that are being synchronized. The motivation for doing so would be to remove the bottleneck that occurs when a central connecting network is needed in an IoT system (paragraph 0003).
Karani and Shinde does not explicitly indicate wherein each agent's own context is a maximal context in the context map, and wherein each agent's own context is larger than or equal to other agent's last known context of the agent.
Forsberg teaches wherein each agent's own context is a maximal context in the context map, and wherein each agent's own context is larger than or equal to other 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Karani’s method for providing session synchronization between a plurality of user systems and Shinde’s ability to maintain context and mapping information in IoT devices for context propagation and sharing with Forsberg’s ability for user devices to maintain a sequence number for context that is incremented. This gives the user the ability to maintain a sequence number for an IoT device associated with context within context mapping information utilized in session synchronization. The motivation for doing so would be to better provide secure communication between computer systems (paragraph 0006).
As per claim 9, Karani teaches the three conditions comprise: 1) the last known node context of the second agent according to knowledge of the first agent is equal to the last known node context of the first agent according to knowledge of the first agent; 2) the last known node context of the first agent according to knowledge of the first agent is equal to the last known node context of the first agent according to knowledge of the second agent; and 3) there exists a third agent such that the last known node context of the first agent according to knowledge of the first agent is equal to the last known node context of the third agent according to knowledge of the first agent, and the last known node context of the third agent according to knowledge of the second agent 
As per claim 10, Karani teaches in response to determining that at least one of the three conditions relating to the first node context map and the second node context map is true, not updating, at the second agent, the node based on the data update message from the first agent. (paragraph 0090, 0094, utilize most recently used interaction)
As per claim 11, Karani teaches updating the second node context map based on the first node context map comprised in the data update message from the first agent. (paragraph 0092, 0093, update context and session mapping)
As per claim 12, Karani teaches each context is a 64-bit unsigned integer. (paragraph 0150, bits)
As per claim 13, Karani teaches the multi-agent system comprises at least three agents. (Figure 1 references 140, paragraph 0031, any number of user systems)
As per claim 14, Karani teaches the agents of the multi-agent system play equal roles. (paragraph 0028, 0083, same applications on user systems)

As per claim 15, Karani teaches A data processing system, comprising: (see Abstract)
a processor; (Figure 1 reference 105)
and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform synchronization operations 
receiving, at a second agent of the plurality of agents, the data update message comprising data for a node in a shared data tree comprising a plurality of nodes and a first node context map from a first agent of the plurality of agents, the first node context map comprising last known contexts of all the agents for the node according to knowledge of the first agent; (Figure 2A references 140-1, 140-2, paragraphs 0062, 0067, user systems from a plurality of user systems are synchronized, paragraph 0053, 0054, stored objects having parent-child relationships, paragraph 0075, 0076, a condition or event is detected in a user system to perform synchronization between user systems, paragraphs 0027, 0074, context mapping information for session context between user systems are maintained)
determining, at the second agent, whether any of three conditions relating to the first node context map and a second node context map is true, the second node context map comprising last known contexts of all the agents for the node according to knowledge of the second agent; (paragraph 0025, 0027, 0094, trigger events are detected, and a most recent user activity is detected from session information and mapping)
and in response to determining that none of the three conditions relating to the first node context map and the second node context map is true, updating, at the second agent, the node based on the data update message from the first agent. (paragraph 0077, 0083, synchronization is forced between user systems; Additionally, “in response to.. is true” denotes a contingent limitation, and contingent limitations that 
Karani does not explicitly indicate wherein each agent of the plurality of agents maintains its respective copy of the shared data tree and a respective full context map comprising last known contexts of all of the plurality of agents including itself for each of the plurality of nodes of the shared data tree according to knowledge of the agent.
Shinde teaches wherein each agent of the plurality of agents maintains its respective copy of the shared data tree and a respective full context map comprising last known contexts of all of the plurality of agents including itself for each of the plurality of nodes of the shared data tree according to knowledge of the agent. (paragraphs 0026, 0036, 0042, 0043, an IoT device from a plurality of IoT device can be assigned as a master device, the master device maintaining objective contexts and mapping). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Karani’s method for providing session synchronization between a plurality of user systems with Shinde’s ability to maintain context and mapping information in IoT devices for context propagation and sharing. This gives the user the ability to maintain context and mapping information in each of the user devices that are being synchronized. The motivation for doing so would be to remove the bottleneck that occurs when a central connecting network is needed in an IoT system (paragraph 0003).

Forsberg teaches wherein each agent's own context is a maximal context in the context map, and wherein each agent's own context is larger than or equal to other agent's last known context of the agent (paragraphs 0038, 0040, 0055, a sequence number value maintained for context of specific user systems is incremented, the sequence number being an incremented value utilized in a security key when communicating with other user systems, the sequence number associated with context interpreted as context).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Karani’s method for providing session synchronization between a plurality of user systems and Shinde’s ability to maintain context and mapping information in IoT devices for context propagation and sharing with Forsberg’s ability for user devices to maintain a sequence number for context that is incremented. This gives the user the ability to maintain a sequence number for an IoT device associated with context within context mapping information utilized in session synchronization. The motivation for doing so would be to better provide secure communication between computer systems (paragraph 0006).
As per claim 16, Karani teaches three conditions comprise: 1) the last known node context of the second agent according to knowledge of the first agent is equal to the last known node context of the first agent according to knowledge of the first agent; 2) the last known node context of the first agent according to knowledge of the first 
As per claim 17, Karani teaches in response to determining that at least one of the three conditions relating to the first node context map and the second node context map is true, not updating, at the second agent, the node based on the data update message from the first agent. (paragraph 0090, 0094, utilize most recently used interaction)
As per claim 18, Karani teaches updating the second node context map based on the first node context map comprised in the data update message from the first agent. (paragraph 0092, 0093, update context and session mapping)
As per claim 19, Karani teaches each context is a 64-bit unsigned integer. (paragraph 0150, bits)
As per claim 20, Karani teaches the multi-agent system comprises at least three agents. (Figure 1 references 140, paragraph 0031, any number of user systems)
As per claim 21, Karani teaches the agents of the multi-agent system play equal roles. (paragraph 0028, 0083, same applications on user systems)


Response to Arguments
7.	Applicant’s arguments filed on 8/24/2020 with respect to the 35 USC 103 rejection of claims 1-21 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the newly cited prior art of Forsberg et al. (US Publication 2011/0092213 A1)  that teaches the ability for user devices to maintain a sequence number for context that is incremented, which is incorporated into the prior art of Karani that teaches a method for providing session synchronization between a plurality of user systems and the prior art of Shinde that teaches the ability that teaches the ability to maintain context and mapping information in IoT devices for context propagation and sharing to teach the limitations of amended independent claims 1, 8, and 15, as disclosed above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Catovic (US Publication 2015/0065106 A1)
Lee (US Publication 2014/0064259 A1)
Law (US Publication 2019/0197354 a1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168